

Exhibit 10.3
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR INVESTMENT
AND NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE AND DISTRIBUTION
THEREOF, AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”) OR ANY STATE SECURITIES LAWS. SUCH SECURITIES MAY
NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR AN OPINION OF
COUNSEL IN A FORM REASONABLY ACCEPTABLE TO THE COMPANY THAT SUCH REGISTRATION IS
NOT REQUIRED DUE TO AN EXEMPTION THEREFROM UNDER SAID ACT AND ANY APPLICABLE
STATE SECURITIES LAWS.
 
Date of Issuance: May 1, 2010


WARRANT TO PURCHASE


SHARES OF COMMON STOCK OF


OCULUS INNOVATIVE SCIENCES, INC.


(Void after November 30, 2017)
_______________________________________________


This certifies that VENTURE LENDING & LEASING V, LLC, a Delaware limited
liability company, or assigns (the “Holder”), for value received, is entitled to
purchase from OCULUS INNOVATIVE SCIENCES, INC., a Delaware corporation (the
“Company”), the Applicable Number (hereinafter defined) of fully paid and
nonassessable shares of Company’s common stock (the “Shares”), for cash, at a
purchase price per share (the “Stock Purchase Price”) equal to $2.00. Holder may
also exercise this Warrant on a cashless or “net issuance” basis as described in
Section 1(b) below, and this Warrant shall be deemed to have been exercised in
full on such basis on the Expiration Date (hereinafter defined), to the extent
not fully exercised prior to such date.  The Stock Purchase Price and the number
of shares purchasable hereunder are subject to further adjustment as provided in
Section 4 of this Warrant.  This Warrant is issued in connection with the Loan
and Security Agreement of even date herewith (as amended, restated and
supplemented from time to time, the “Loan Agreement”), between Company, as
borrower, and Venture Lending & Leasing V, Inc., a subsidiary of Holder, as
lender (“Lender”).  Capitalized terms used herein and not otherwise defined in
this Warrant shall have the meaning(s) ascribed to them in the Loan Agreement,
unless the context would otherwise require.  The “Applicable Number” of shares
purchasable hereunder shall be the number obtained by dividing (X) the sum of
(i) $333,334, plus (ii) if the Company satisfies the Second Tranche Milestone,
$166,666, by (Y) the Stock Purchase Price.  If in any case such number includes
a fraction, the fraction shall be adjusted to the closest integral number.  
 
This Warrant may be exercised at any time or from time to time up to and
including 5:00 p.m.  (Pacific time) on November 30, 2017 (the “Expiration
Date”), upon surrender to the Company at its principal office at 1129 North
McDowell Blvd., Petaluma, California 94954 (or at such other location as the
Company may advise Holder in writing) of this Warrant properly endorsed with the
Form of Subscription attached hereto duly filled in and signed and upon payment
in cash or by check of the aggregate Stock Purchase Price for the number of
shares for which this Warrant is being exercised determined in accordance with
the provisions hereof.
 
This Warrant is subject to the following terms and conditions:
 
1.           Exercise; Issuance of Certificates; Payment for Shares.


(a)          Unless an election is made pursuant to clause (b) of this Section
1, this Warrant shall be exercisable at the option of the Holder, at any time or
from time to time, on or before the Expiration Date for all or any portion of
the Shares (but not for a fraction of a Share) which may be purchased hereunder
for the Stock Purchase Price multiplied by the number of Shares to be
purchased.  The Company agrees that the Shares purchased under this Warrant
shall be and are deemed to be issued to the Holder hereof as the record owner of
such Shares as of the close of business on the date on which the Form of
Subscription attached hereto shall have been delivered and payment made for such
Shares. Subject to the provisions of Section 2, certificates for the Shares so
purchased, together with any other securities or property to which the Holder
hereof is entitled upon such exercise, shall be delivered to the Holder hereof
by the Company at the Company’s expense within a reasonable time after the
rights represented by this Warrant have been so exercised.  Except as provided
in clause (b) of this Section 1, in case of a purchase of less than all the
Shares which may be purchased under this Warrant, the Company shall cancel this
Warrant and execute and deliver a new Warrant or Warrants of like tenor for the
balance of the Shares purchasable under this Warrant surrendered upon such
purchase to the Holder hereof within a reasonable time.  Each warrant so
delivered shall be in such denominations as may be requested by the Holder
hereof and shall be registered in the name of such Holder or such other name as
shall be designated by such Holder, subject to the limitations contained in
Section 2.

 
 

--------------------------------------------------------------------------------

 


(b)          The Holder, in lieu of exercising this Warrant by the cash payment
of the Stock Purchase Price pursuant to clause (a) of this Section 1, may elect,
at any time on or before the Expiration Date, to surrender this Warrant and
receive that number of  Shares computed using the following formula:


[chart.jpg]
 

Where:
X
=
the number of Shares to be issued to Holder.

 
 
Y
=
the number of Shares that Holder would otherwise have been entitled to purchase
hereunder pursuant to Section 1(a) (or such lesser number of Shares as Holder
may designate in the case of a partial exercise of this Warrant).

 
 
A
=
the Per Share Price (as defined in Section 1(c) below) of one (1) Share at the
time the net issuance election under this Section 1(b) is made.

 
 
B
=
the Stock Purchase Price then in effect.

 
Election to exercise under this Section 1(b) may be made by delivering a signed
form of subscription to Company via facsimile, to be followed by delivery of
this Warrant.  Notwithstanding anything to the contrary contained in this
Warrant, if as of the close of business on the last business day preceding the
Expiration Date this Warrant remains unexercised as to all or a portion of the
Shares purchasable hereunder, then effective as of 9:00 a.m.  (Pacific time) on
the Expiration Date, Holder shall be deemed, automatically and without need for
notice to the Company, to have elected to exercise this Warrant in full pursuant
to the provisions of this Section 1(b), and upon surrender of this Warrant shall
be entitled to receive that number of Shares computed using the above formula,
provided that the application of such formula as of the Expiration Date yields a
positive number for “X”.


(c)          For purposes of Section 1(b), “Per Share Price” means:
 
(i)           If Company’s Shares are traded on a securities exchange or
actively traded over-the-counter:
 
(1)           If Company’s Shares are traded on a securities exchange, the Per
Share Price shall be deemed to be the closing price of Company’s Shares as
quoted on any exchange, as published in the Western Edition of The Wall Street
Journal for the trading day immediately prior to the date of Holder’s election
hereunder.

 
2

--------------------------------------------------------------------------------

 



 
(2)           If Company’s Shares are actively traded over-the-counter, the Per
Share Price shall be deemed to be the closing bid or sales price, whichever is
applicable, of the Shares for the trading day immediately prior to the date of
the Holder’s election hereunder.
 
(ii)          If (i) is not applicable, the Per Share Price shall be determined
in good faith by the Board of Directors of Company based on relevant facts and
circumstances at the time of the net exercise under Section 1(b), including in
the case of a Change of Control (as defined in Section 4.3(a) hereof), the
consideration receivable by the holders of the Shares in such Change of Control
and the liquidation preference (including any declared but unpaid dividends), if
any, then applicable to the Shares.
 
2.           Limitation on Transfer.


(a)          This Warrant and the Shares shall not be transferable except upon
the conditions specified in this Section 2, which conditions are intended to
ensure compliance with the provisions of the Securities Act.  Each holder of
this Warrant or the Shares issuable hereunder will cause any proposed transferee
of the Warrant or Shares to agree to take and hold such securities subject to
the provisions and upon the conditions specified in this Section
2.  Notwithstanding the foregoing and any other provision of this Section 2,
Holder may freely transfer all or part of this Warrant or the Shares issuable
upon exercise of this Warrant at any time to any lender transferee of a portion
of the loan commitment of Lender under the Loan Agreement, by giving Company
notice of the portion of the Warrant being transferred setting forth the name,
address and taxpayer identification number of the transferee and surrendering
this warrant to Company for reissuance to the transferees(s) (and Holder, if
applicable).
 
(b)          Each certificate representing (i) this Warrant, (ii) the Shares,
and (iii) any other securities issued in respect to the Shares upon any stock
split, stock dividend, recapitalization, merger, consolidation or similar event,
shall (unless otherwise permitted by the provisions of this Section 2 or unless
such securities have been registered under the Securities Act or sold under Rule
144) be stamped or otherwise imprinted with a legend substantially in the
following form (in addition to any legend required under applicable state
securities laws):


THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR INVESTMENT
AND NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE AND DISTRIBUTION
THEREOF, AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OR ANY STATE
SECURITIES LAWS.  SUCH SECURITIES MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE
OF SUCH REGISTRATION OR AN OPINION OF COUNSEL IN A FORM REASONABLY ACCEPTABLE TO
THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED DUE TO AN EXEMPTION THEREFROM
UNDER SAID ACT AND ANY APPLICABLE STATE SECURITIES LAWS.
 
(c)          The Holder of this Warrant and each person to whom this Warrant is
subsequently transferred (as permitted hereunder) represents and warrants to the
Company (by acceptance of such transfer) that it will not transfer this Warrant
(or securities issuable upon exercise hereof unless a registration statement
under the Securities Act was in effect with respect to such securities at the
time of issuance thereof) except pursuant to (i) an effective registration
statement under the Securities Act, (ii) Rule 144 under the Securities Act (or
any other rule under the Securities Act exempting the disposition of securities
from registration), or (iii) an opinion of counsel, reasonably satisfactory to
counsel for the Company, that an exemption from such registration is available.


3.           Shares to be Fully Paid; Reservation of Shares. The Company
covenants and agrees that all Shares which may be issued upon the exercise of
the rights represented by this Warrant will, upon issuance, be duly authorized,
validly issued, fully paid and nonassessable and free from all preemptive rights
of any stockholder and free of all taxes, liens and charges with respect to the
issue thereof.  The Company further covenants and agrees that during the period
within which the rights represented by this Warrant may be exercised, the
Company will at all times have authorized and reserved, for the purpose of issue
or transfer upon exercise of the subscription rights evidenced by this Warrant,
a sufficient number of shares of authorized but unissued Shares, or other
securities and property, when and as required to provide for the exercise of the
rights represented by this Warrant.  The Company will take all such action as
may be necessary to assure that such Shares may be issued as provided herein
without violation of any applicable law or regulation, or of any requirements of
any domestic securities exchange upon which the Shares may be listed.  The
Company will not take any action which would result in any adjustment of the
Stock Purchase Price (as defined in Section 4 hereof) (i) if the total number of
Shares issuable after such action upon exercise of all outstanding warrants,
together with all Shares then outstanding and all Shares then issuable upon
exercise of all options and upon the conversion of all convertible securities
then outstanding, would exceed the total number of Shares then authorized by the
Company’s Articles of Incorporation, (ii) if the par value per Share would
exceed the Stock Purchase Price.

 
3

--------------------------------------------------------------------------------

 
 
4.           Adjustment of Stock Purchase Price and Number of Shares.  The Stock
Purchase Price and the number of shares purchasable upon the exercise of this
Warrant shall be subject to adjustment from time to time upon the occurrence of
certain events described in this Section 4.  Upon each adjustment of the Stock
Purchase Price, the Holder of this Warrant shall thereafter be entitled to
purchase, at the Stock Purchase Price resulting from such adjustment, the number
of shares obtained by multiplying the Stock Purchase Price in effect immediately
prior to such adjustment by the number of shares purchasable pursuant hereto
immediately prior to such adjustment, and dividing the product thereof by the
Stock Purchase Price resulting from such adjustment.


4.1          Subdivision or Combination of Stock.  Without duplication of any
provision in the Company’s Articles of Incorporation, as amended, in case the
Company shall at any time subdivide its outstanding Shares into a greater number
of shares, the Stock Purchase Price in effect immediately prior to such
subdivision shall be proportionately reduced, and conversely, in case the
outstanding Shares shall be combined into a smaller number of shares, the Stock
Purchase Price in effect immediately prior to such combination shall be
proportionately increased.


4.2          Dividends in Shares, Other Stock, Property, Reclassification.  If
at any time or from time to time the holders of Shares (or any shares of stock
or other securities at the time receivable upon the exercise of this Warrant)
shall have received or become entitled to receive, without payment therefor,


(a)          Shares, or any shares of stock or other securities whether or not
such securities are at any time directly or indirectly convertible into or
exchangeable for Shares, or any rights or options to subscribe for, purchase or
otherwise acquire any of the foregoing by way of dividend or other distribution,
or


(b)         any cash paid or payable otherwise than as a cash dividend, or


(c)          Shares or other or additional stock or other securities or property
(including cash) by way of spin off, split-up, reclassification, combination of
shares or similar corporate rearrangement, (other than Shares issued as a stock
split, adjustments in respect of which shall be covered by the terms of Section
4.1 above),


then and in each such case, the Holder hereof shall, upon the exercise of this
Warrant, be entitled to receive, in addition to the number of Shares receivable
thereupon, and without payment of any additional consideration therefore, the
amount of stock and other securities and property (including cash in the cases
referred to in clauses (b) and (c) above) which such Holder would hold on the
date of such exercise had it been the holder of record of such Shares as of the
date on which holders of Shares received or became entitled to receive such
shares and/or all other additional stock and other securities and property.


4.3          Change of Control.
 
(a)           In the event of a Change of Control (as hereinafter defined), this
Warrant shall be automatically exchanged for a number of shares of Company’s
securities, such number of shares being equal to the maximum number of shares
issuable pursuant to the terms hereof (after taking into account all adjustments
described herein) had Holder elected to exercise this Warrant immediately prior
to the closing of such Change of Control and purchased all such shares pursuant
to the cash exercise provision set forth in Section 1(a) hereof (as opposed to
the cashless exercise provision set forth in Section 1(b)).  Company
acknowledges and agrees that Holder shall not be required to make any additional
payment (cash or otherwise) for such shares as further consideration for their
issuance pursuant to the terms of the preceding sentence.  “Change of Control”
shall mean any sale, license, or other disposition of all or substantially all
of the assets of Company, or any reorganization, privatization, consolidation,
or merger of Company where the holders of Company’s securities before the
transaction beneficially own less than 50% of the outstanding voting securities
of the surviving entity after the transaction.  This Warrant shall terminate
upon Holder’s receipt of the number of shares of the Company’s equity securities
described in this Section 4.3(a).

 
4

--------------------------------------------------------------------------------

 
 
(b)           Notwithstanding anything to the contrary set forth in Section
4.3(a), at the first to occur of: (i) a Change of Control, (ii) the Company’s
having closed a round of equity financing equal to or exceeding $15,000,000 in
aggregate additional equity (a round of equity financing is defined as a
transaction or a series of transactions with substantially the same terms and
excludes the exercise or conversion of any securities outstanding on the day the
Warrant is issued), or (iii) March 31, 2014 (each, a “Put Event”), at Holder’s
option, Holder may elect, within sixty (60) days of such Put Event, to surrender
this Warrant in full to Company in exchange for a cash payment in an amount
equal to the sum of: (x) $500,000 and (y) if the Company satisfies the Second
Tranche Milestone, $250,000.


4.4          Intentionally Omitted.


4.5          Notice of Adjustment.  Upon any adjustment of the Stock Purchase
Price of more than 5% of the existing stock purchase price, and/or any increase
or decrease in the number of shares purchasable upon the exercise of this
Warrant the Company shall give written notice thereof, by first class mail,
postage prepaid, addressed to the registered holder of this Warrant at the
address of such holder as shown on the books of the Company.  The notice, which
may be substantially in the form of Exhibit “A” attached hereto, shall be signed
by the Company’s chief financial officer and shall state the Stock Purchase
Price resulting from such adjustment and the increase or decrease, if any, in
the number of shares purchasable at such price upon the exercise of this
Warrant, setting forth in reasonable detail the method of calculation and the
facts upon which such calculation is based.


4.6          Other Notices.  If at any time:


(a)         the Company shall declare any cash dividend upon its Shares;


(b)         the Company shall declare any dividend upon its Shares payable in
stock or make any special dividend or other distribution to the holders of its
Shares;


(c)         the Company shall offer for subscription pro rata to the holders of
its Shares any additional shares of stock of any class or other rights;


(d)         there shall be any capital reorganization or reclassification of the
capital stock of the Company, or consolidation or merger of the Company with, or
sale of all or substantially all of its assets to, another entity;


(e)         there shall be a voluntary or involuntary dissolution, liquidation
or winding-up of the Company; or


(f)          the Company shall take or propose to take any other action, notice
of which is actually provided to holders of the Shares;


then, in any one or more of said cases, the Company shall give, by first class
mail, postage prepaid, addressed to the Holder of this Warrant at the address of
such Holder as shown on the books of the Company, (i) at least 20 day’s prior
written notice of the date on which the books of the Company shall close or a
record shall be taken for such dividend, distribution or subscription rights or
for determining rights to vote in respect of any such reorganization,
reclassification, consolidation, merger, sale, dissolution, liquidation or
winding-up, or other action and (ii) in the case of any such reorganization,
reclassification, consolidation, merger, sale, dissolution, liquidation or
winding-up, or other action, at least 20 day’s written notice of the date when
the same shall take place.  Any notice given in accordance with the foregoing
clause (i) shall also specify, in the case of any such dividend, distribution or
subscription rights, the date on which the holders of Shares shall be entitled
thereto.  Any notice given in accordance with the foregoing clause (ii) shall
also specify the date on which the holders of Shares shall be entitled to
exchange their Shares for securities or other property deliverable upon such
reorganization, reclassification, consolidation, merger, sale, dissolution,
liquidation or winding-up, or other action as the case may be.  In addition, the
Company shall notify the Holder if the Company satisfies the Second Tranche
Milestone, such notice to be provided as soon as possible following such
satisfaction.

 
5

--------------------------------------------------------------------------------

 
 
4.7          Certain Events.  If any change in the outstanding Shares of the
Company or any other event occurs as to which the other provisions of this
Section 4 are not strictly applicable and the Board of Directors in good faith
believes that an adjustment is necessary to effect the essential intent and
principles with the adjustment provisions of this Warrant or if the provisions
of this Section 4 are strictly applicable to an event but the application of
such provisions would not fairly effect the adjustments to this Warrant in
accordance with the essential intent and principles of such provisions, then the
Board of Directors of the Company shall make in good faith an adjustment in the
number and class of shares issuable under this Warrant, the Stock Purchase Price
and/or the application of such provisions, in accordance with such essential
intent and principles, so as to protect such purchase rights as aforesaid.  The
adjustment shall be such as will give the Holder of this Warrant upon exercise
for the same aggregate Stock Purchase Price the total number, class and kind of
shares as the Holder would have owned had this Warrant been exercised prior to
the event and had the Holder continued to hold such shares until after the event
requiring adjustment.


5.           Issue Tax.  The issuance of certificates for Shares upon the
exercise of this Warrant shall be made without charge to the Holder of this
Warrant for any issue tax in respect thereof; provided, however, that the
Company shall not be required to pay any tax which may be payable in respect of
any transfer involved in the issuance and delivery of any certificate in a name
other than that of the then Holder of this Warrant being exercised.


6.           Closing of Books.   The Company will at no time close its transfer
books against the transfer of this Warrant or of any Shares issued or issuable
upon the exercise of this Warrant in any manner which interferes with the timely
exercise of this Warrant, unless required by applicable law or regulation, or to
avoid the violation of any applicable law or regulation..


7.           No Voting or Dividend Rights; Limitation of Liability.  Nothing
contained in this Warrant shall be construed as conferring upon the Holder
hereof the right to vote or to consent as a stockholder in respect of meetings
of stockholders for the election of directors of the Company or any other
matters or any rights whatsoever as a stockholder of the Company.  No dividends
or interest shall be payable or accrued in respect of this Warrant or the
interest represented hereby or the shares purchasable hereunder until, and only
to the extent that, this Warrant shall have been exercised.  No provisions
hereof, in the absence of affirmative action by the Holder to purchase Shares,
and no mere enumeration herein of the rights or privileges of the Holder hereof,
shall give rise to any liability of such Holder for the Stock Purchase Price or
as a stockholder of the Company, whether such liability is asserted by the
Company or by its creditors.


8.           Intentionally Omitted.


9.           Registration Rights.  Holder hereof shall be entitled, with respect
to the Shares issued upon exercise hereof, to all of the registration rights set
forth in Section 8 of the Purchase Agreement dated as of February 6, 2009(as
amended, restated or modified from time to time, the “Purchase Agreement”), to
the same extent and on the same terms and conditions as possessed by the major
institutional investors thereunder.  Company shall take such action as may be
reasonably necessary to assure that the granting of such registration rights to
Holder does not violate the provisions of the Purchase Agreement or any of
Company’s charter documents or rights of prior grantees of registration
rights.  Notwithstanding the foregoing, (a) Holder agrees that it will have
piggyback rights and not demand rights such that it will not have any right to
ask, demand or require that the Company file a registration statement on its
behalf; and (b) Holder agrees to relinquish its piggyback registration rights in
connection with any registration statement with respect to which the U.S.
Securities and Exchange Commission notifies the Company that the securities
proposed to be registered therein exceeds the number of securities which can be
registered in a valid secondary offering under Rule 415 of the Securities Act of
1933, and Holder acknowledges that it may be required to relinquish all of its
rights prior to other selling shareholders relinquishing their rights.

 
6

--------------------------------------------------------------------------------

 


10.         Rights and Obligations Survive Exercise of Warrant.  The rights and
obligations of the Company, of the Holder of this Warrant and of the holder of
Shares issued upon exercise of this Warrant, contained in Sections 6 and 9 shall
survive the exercise of this Warrant.
 
11.         Modification and Waiver.  This Warrant and any provision hereof may
be changed, waived, discharged or terminated only by an instrument in writing
signed by the party against which enforcement of the same is sought.
 
12.         Notices.  Any notice, request or other document required or
permitted to be given or delivered to the Holder hereof or the Company shall be
deemed to have been given (i) upon receipt if delivered personally or by courier
(ii) upon confirmation of receipt if by telecopy or (iii) three business days
after deposit in the US mail, with postage prepaid and certified or registered,
to each such Holder at its address as shown on the books of the Company or to
the Company at the address indicated therefor in the first paragraph of this
Warrant.
 
13.         Survival.  All of the obligations of the Company relating to the
Shares issuable upon the exercise of this Warrant shall survive the exercise and
termination of this Warrant.  All of the covenants and agreements of the Company
shall inure to the benefit of the successors and assigns of the Holder
hereof.  The Company will, at the time of the exercise of this Warrant, in whole
or in part, upon request of the Holder hereof and at the Holder’s expense,
acknowledge in writing its continuing obligation to the Holder hereof in respect
of any rights (including, without limitation, any right to registration of the
Shares) to which the Holder hereof shall continue to be entitled after such
exercise in accordance with this Warrant; provided, that the failure of the
Holder hereof to make any such request shall not affect the continuing
obligation of the Company to the Holder hereof in respect of such rights.


14.         Descriptive Headings and Governing Law.  The descriptive headings of
the several sections and paragraphs of this Warrant are inserted for convenience
only and do not constitute a part of this Warrant.  This Warrant shall be
construed and enforced in accordance with, and the rights of the parties shall
be governed by, the laws of the State of California.
 
15.         Lost Warrants or Stock Certificates.  The Company represents and
warrants to the Holder hereof that upon receipt of evidence reasonably
satisfactory to the Company of the loss, theft, destruction, or mutilation of
any Warrant or stock certificate and, in the case of any such loss, theft or
destruction, upon receipt of an indemnity reasonably satisfactory to the
Company, or in the case of any such mutilation upon surrender and cancellation
of such Warrant or stock certificate, the Company at Holder’s expense will make
and deliver a new Warrant or stock certificate, of like tenor, in lieu of the
lost, stolen, destroyed or mutilated Warrant or stock certificate.


16.         Fractional Shares.  No fractional shares shall be issued upon
exercise of this Warrant.  The Company shall, in lieu of issuing any fractional
share, pay the holder entitled to such fraction a sum in cash equal to such
fraction multiplied by the then effective Stock Purchase Price.
 
17.         Representations of Holder.  With respect to this Warrant, Holder
represents and warrants to the Company as follows:


17.1        Experience.  It is an “accredited investor” as that term is defined
in Rule 501 (a) promulgated under the Securities Act of 1933, as amended; is
experienced in evaluating and investing in companies engaged in businesses
similar to that of the Company;  it understands that investment in this Warrant
involves substantial risks; it has made detailed inquiries concerning the
Company, its business and services, its officers and its personnel; the officers
of the Company have made available to Holder any and all written information it
has requested; the officers of the Company have answered to Holder’s
satisfaction all inquiries made by it; in making this investment it has relied
upon information made available to it by the Company; and it has such knowledge
and experience in financial and business matters that it is capable of
evaluating the merits and risks of investment in the Company and it is able to
bear the economic risk of that investment.

 
7

--------------------------------------------------------------------------------

 


17.2        Investment.  It is acquiring this Warrant for investment for its own
account and not with a view to, or for resale in connection with, any
distribution thereof.  It understands that this Warrant and the Shares issuable
upon exercise thereof have not been registered under the Securities Act, nor
qualified under applicable state securities laws.


17.3        Rule 144.  It acknowledges that this Warrant and the Shares must be
held indefinitely unless they are subsequently registered under the Securities
Act or an exemption from such registration is available.  It has been advised or
is aware of the provisions of Rule 144 promulgated under the Securities Act.


17.4        Access to Data.  It has had an opportunity to discuss the Company’s
business, management and financial affairs with the Company’s management and has
had the opportunity to inspect the Company’s facilities.


18.         Additional Representations and Covenants of the Company.  The
Company hereby represents, warrants and agrees as follows:
 
18.1        Corporate Power.  The Company has all requisite corporate power and
corporate authority to issue this Warrant and to carry out and perform its
obligations hereunder.


18.2        Authorization.  All corporate action on the part of the Company, its
directors and stockholders necessary for the authorization, execution, delivery
and performance by the Company of this has been taken.  This Warrant is a valid
and binding obligation of the Company, enforceable in accordance with its terms.


18.3        Offering.  Subject in part to the truth and accuracy of Holder’s
representations set forth in Section 17 hereof, the offer, issuance and sale of
this Warrant is, and the issuance of Shares upon exercise of this Warrant will
be exempt from the registration requirements of the Securities Act, and are
exempt from the qualification requirements of any applicable state securities
laws; and neither the Company nor anyone acting on its behalf will take any
action hereafter that would cause the loss of such exemptions.
 
18.4        Listing; Stock Issuance.  The Company shall secure and maintain the
listing of the Shares issuable upon exercise of this Warrant upon each
securities exchange or over-the-counter market upon which the Company’s Shares
are  listed or quoted.  Upon exercise of this Warrant, the Company will use its
best efforts to cause stock certificates representing the Shares purchased
pursuant to the exercise to be issued in the names of Holder, its nominees or
assignees, as appropriate at the time of such exercise.


18.5        Certificate and By-Laws.  The Company has made available to Holder
true and complete copies of the Company’s Certificate of Incorporation, By-Laws,
and each Certificate of Designation or other charter document setting, forth any
rights, preferences and privileges of Company’s capital stock, each as amended
and in effect on the date of issuance of this Warrant.


18.6        Intentionally Omitted.


18.7        Financial and Other Reports.  From time to time up to the earlier of
the Expiration Date or the complete exercise of this Warrant, the Company shall
furnish to Holder (i) upon delivery to the Company’s Board of Directors, an
audited balance sheet and statement of changes in financial position at and as
of the end of such fiscal year, together with an audited statement of income for
such fiscal year; (ii) within 45 days after the close of each fiscal quarter of
the Company, an unaudited balance sheet and statement of cash flows at and as of
the end of such quarter, together with an unaudited statement of income for such
quarter and a capitalization table; and (iii) promptly after sending, making
available, or filing, copies of all reports, proxy statements, and financial
statements that the Company sends or makes available to its stockholders and all
registration statements and reports that the Company files with the SEC or any
other governmental or regulatory authority.  In addition, Company agrees to
provide Holder at any time and from time to time with such information as Holder
may reasonably request for purposes of Holder’s compliance with regulatory,
accounting and reporting requirements applicable to Holder.  Notwithstanding the
foregoing, the Company shall not be required to furnish to Holder the financial
information described in this Section 18.7 in the event such financial
information has been previously delivered to Lender pursuant to the Loan
Agreement.

 
8

--------------------------------------------------------------------------------

 


[Remainder of this page intentionally left blank; signature page follows]


IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed by
its officer, thereunto duly authorized as of the date of issuance set forth on
the first page hereof.


OCULUS INNOVATIVE SCIENCES, INC
 
By:
/s/ Robert E. Miller
Name:
Robert E. Miller
Title:
  Chief Financial Officer

 
VENTURE LENDING & LEASING V, LLC,
a Delaware limited liability company
     
By:
Westech Investment Advisors, Inc.,
 
a California corporation
Its:
Managing Member
       
By:
/s/ Maurice Werdegar
 
Name:
Maurice Werdegar
 
Title:
  President and CEO


 
9

--------------------------------------------------------------------------------

 


FORM OF SUBSCRIPTION


(To be signed only upon exercise of Warrant)


To:           OCULUS INNOVATIVE SCIENCES, INC.


¨
The undersigned, the holder of the within Warrant, hereby irrevocably elects to
exercise the purchase right represented by such Warrant for, and to purchase
thereunder, (1) See Below ________________ (_____)shares (the “Shares”) of Stock
of __________ and herewith makes payment of _____________ Dollars ($________)
therefor, and requests that the certificates for such shares be issued in the
name of, and delivered to, _________, whose address is ___________.

 
¨
The undersigned hereby elects to convert ______ percent (__%) of the value of
the Warrant pursuant to the provisions of Section 1(b) of the Warrant.

 
The undersigned acknowledges that it has reviewed the representations and
warranties contained in Section 17 of this Warrant and by its signature below
hereby makes such representations and warranties to the Company.
 
Dated
______________________
    
Holder:
______________________
    
By:
______________________
    
Its:
______________________
          
(Address)
 
___________________________
    
___________________________
    



(1)
Insert here the number of shares called for on the face of the Warrant (or, in
the case of a partial exercise, the portion thereof as to which the Warrant is
being exercised), in either case without making any adjustment for additional
Shares or any other stock or other  securities or property or cash which,
pursuant to the adjustment provisions of the Warrant, may be issuable upon
exercise.


 
 

--------------------------------------------------------------------------------

 
 
ASSIGNMENT


FOR VALUE RECEIVED, the undersigned, the holder of the within Warrant, hereby
sells, assigns and transfers all of the rights of the undersigned under the
within Warrant, with respect to the number of Shares covered thereby set forth
herein below, unto:
 
Name of Assignee
 
Address
 
No. of Shares
         

 
Dated
______________________
     
Holder:
______________________
   
By:
______________________
   
Its:
______________________
    


 
 

--------------------------------------------------------------------------------

 

EXHIBIT "A"


[On letterhead of the Company]




Reference is hereby made to that certain Warrant dated May 1, 2010, issued by
OCULUS INNOVATIVE SCIENCES, INC, a Delaware corporation (the "Company"), to
VENTURE LENDING & LEASING V, INC., a Maryland corporation (the "Holder").


[IF APPLICABLE]  The Warrant provides that the actual number of shares of the
Company's capital stock issuable upon exercise of the Warrant and the initial
exercise price per share are to be determined by reference to one or more events
or conditions subsequent to the issuance of the Warrant.  Such events or
conditions have now occurred or lapsed, and the Company wishes to confirm the
actual number of shares issuable and the initial exercise price.  The provisions
of this Supplement to Warrant are incorporated into the Warrant by this
reference, and shall control the interpretation and exercise of the Warrant.


[IF APPLICABLE]  Notice is hereby given pursuant to Section 4.5 of the Warrant
that the following adjustment(s) have been made to the Warrant:  [describe
adjustments, setting forth details regarding method of calculation and facts
upon which calculation is based].


This certifies that the Holder is entitled to purchase from the Company
__________________________ (____________) fully paid and nonassessable shares of
the Company's _________ Stock at a price of _________________________ Dollars
($__________) per share (the "Stock Purchase Price").  The Stock Purchase Price
and the number of shares purchasable under the Warrant remain subject to
adjustment as provided in Section 4 of the Warrant.


Executed this ___ day of ________________, 20____.


OCULUS INNOVATIVE SCIENCES, INC
       
By:
         
Name:
         
Title:
   


 
 

--------------------------------------------------------------------------------

 